OpiniOn disidente emitida por la
Jueza Presidenta Señora Naveira Merly.
Lejos de pretender abrir la puerta para que un deman-dante, con una enmienda a la demanda, unilateralmente pueda extender la obligacion del fiador más allá de lo pac-tado, entendemos que las circunstancias del caso de ma-rras, la naturaleza del contrato de fianza, la corresponden-cia entre la finalidad de las obligaciones contraIdas antes y después de la enmienda a la demanda, y los tOrminos del contrato suscrito entre las partes, demuestran que la fia-dora quedO obligada a responder por los daños y perjuicios ocasionados por el embargo preventivo y la prohibición de enajenar. En vista de que la mayorIa ha resuelto lo contra-rio, disentimos.
A continuación detallaremos el trasfondo fáctico y pro-cesal del recurso de epIgrafe, segdn consta en autos.
I
Barrio Obrero Steel Yard, Inc. (BOSY) era una corpora-ciOn organizada bajo las leyes del Estado Libre Asociado de Puerto Rico. En 1983 BOSY comprO un negocio en marcha de yenta de acero por $500,000. Para dicha transacción, el Sr. Marino Villa, accionista de la corporaciOn, hizo un prés-tamo a BOSY por $200,000 garantizado con una hipoteca y con un contrato de refacción industrial. Estas garantlas *623gravaron todos los bienes muebles de BOSY: el efectivo, el inventario y las cuentas por cobrar.
Bayamón Steel Processors, Inc. (Bayamón Steel) fue un suplidor de BOSY que, por varios años, sin garantía ni colaterales, le aprobó una línea de crédito que llegó a al-canzar los $300,000. Al momento en que se presentó la demanda en el presente caso, la deuda de BOSY con Baya-món Steel ascendía a $154,806.20.
Ante la imposibilidad de pagar lo adeudado al Sr. Ma-rino Villa, a principios de 1994 BOSY autorizó la venta de bienes y activos de la corporación. Aproximadamente en octubre de 1994, Bayamón Steel advino en conocimiento de la enajenación que BOSY se proponía llevar a cabo. Para evitar dicha transacción, el 18 de octubre de 1994 Baya-món Steel presentó una demanda en cobro de dinero contra BOSY en el Tribunal de Primera Instancia, Sala Superior de San Juan.(1) Reclamó la cantidad adeudada, costas, in-tereses y honorarios de abogado. Al día siguiente, Baya-món Steel solicitó al foro de instancia una orden de embargo preventivo hasta de $200,000 para asegurar la efectividad de la sentencia que en su día recayera a su favor. Bayamón Steel suscribió el contrato de fianza Núm. 9422710 con United Surety & Indemnity Company (United) por la cantidad de $300,000 para “responder de los daños y perjuicios que se caus[aran] por consecuencia [del] aseguramiento al demandado o [a] cualquier tercero”.(2) El foro de instancia emitió la orden solicitada el 20 de octubre de 1994, la cual fue diligenciada el 24 de octubre. Bayamón Steel embargó una cuenta corriente de BOSY con un balance de $5,585.85 y unas cuentas por cobrar por $26,772.00.
El 25 de octubre de 1994 Bayamón Steel enmendó la *624demanda para incluir una segunda causa de acción por fraude de acreedores y para traer al pleito como codeman-dados a los Sres. Marino, Juan Carlos y Javier Villa (seño-res Villa), sus respectivas esposas y las sociedades legales de gananciales compuestas por éstos. Alegó en la demanda enmendada que BOSY había gravado sus cuentas por co-brar a favor del Sr. Marino Villa por la cantidad de $175,000, en virtud de la hipoteca y contrato de refacción suscrito con éste, con el propósito de defraudar a los acree-dores de la corporación. Adujo, además, que los señores Villa, como accionistas de BOSY, eran solidariamente res-ponsables por la cantidad que ésta le adeudaba a Bayamón Steel.
Así las cosas, Bayamón Steel presentó una solicitud de prohibición de enajenar contra BOSY, que fue declarada con lugar el 28 de octubre de 1994 y diligenciada el 31 de octubre. La referida orden impidió que BOSY continuara operando su negocio, por lo cual se acogió al Capítulo 7 de la Ley de Quiebras el 7 de noviembre de 1994. El tribunal federal ordenó la paralización de los procedimientos contra BOSY.
El 20 de enero de 1995 los señores Villa contestaron la demanda negando que las transacciones fueran hechas en fraude de acreedores y reconvinieron contra Bayamón Steel reclamando daños y perjuicios como consecuencia del embargo y de la prohibición de enajenar. El Sr. Javier Villa reclamó daños que excedían la cantidad de $25,000, más sufrimientos y angustias mentales, mientras que el Sr. Ma-rino Villa reclamó daños en exceso de $150,000, más sufri-mientos y angustias mentales. Bayamón Steel, en su ré-plica a la reconvención, negó que tuviera responsabilidad por los daños ocasionados a los señores Villa.
El 13 de enero de 1995 el Tribunal de Quiebras emitió una orden mediante la cual aprobó una estipulación sus-crita por el Síndico y el Sr. Marino Villa, en la cual se reconoció la validez de la hipoteca y del contrato de refac-*625ción industrial que garantizaban la cantidad adeudada por BOSY. Conforme a la estipulación, el señor Villa debía sa-tisfacer a dicho tribunal $7,000 para obtener la entrega de su colateral, es decir, los bienes muebles y las cuentas por cobrar que anteriormente pertenecían a BOSY.
Luego de los anteriores incidentes procesales, Bayamón Steel presentó una segunda demanda enmendada el 23 de enero de 1995.(3) Alegó que los señores Villa, en su carácter personal, ocultaron y gravaron los bienes de BOSY en fraude de acreedores. Además, solicitó el embargo preven-tivo de los bienes de los señores Villa. Dicha solicitud fue denegada por el foro de instancia el 5 de junio de 1995.
El 30 de octubre de 1996 el tribunal de instancia emitió una sentencia parcial desestimatoria de la demanda ins-tada por Bayamón Steel y ordenó la continuación de los procedimientos relacionados con las reconvenciones pre-sentadas por los señores Villa. La vista en su fondo para adjudicar las reconvenciones fue celebrada el 1 de diciem-bre de 1997. Bayamón Steel no compareció, por lo que se le anotó rebeldía. Luego de evaluar la prueba documental y testifical presentada, el 4 de febrero de 1998 el tribunal a quo emitió sentencia parcial declarando con lugar las re-convenciones e imponiendo a Bayamón Steel la obligación de indemnizar al Sr. Marino Villa por $84,000 y al Sr. Javier Villa por $13,000 por daños y perjuicios.
El 16 de marzo de 1998 los señores Villa solicitaron al foro sentenciador que ordenara a United, como fiadora, pa-gar la sentencia. Mediante una orden emitida el 31 de marzo de 1998, dicho foro impuso a United el pago de la indemnización o, en la alternativa, le concedió un término para que compareciera a mostrar causa por la cual no de-bía responder por los daños. El 22 de abril de 1998 United presentó una demanda en la cual solicitó sentencia decla-*626ratoria y nulidad de sentencia. (4) Alegó que la sentencia contra Bayamón Steel se obtuvo en un procedimiento en rebeldía que no le fue notificado. Además, señaló que Ba-yamón Steel no le notificó la enmienda a la demanda me-diante la cual añadió una causa de acción por fraude de acreedores y que tal circunstancia la había liberado de la fianza. Los señores Villa solicitaron la desestimación de la demanda o que se dictara sentencia sumaria a su favor. Alegaron que, como fiador solidario, United era responsa-ble por los daños y perjuicios que les habían ocasionado el embargo y la prohibición de enajenar.
El 7 de marzo de 2000 el foro de instancia emitió una sentencia en la que determinó que United debía indemni-zar a los señores Villa por los daños y perjuicios que les fueron ocasionados. Resolvió que la enmienda a la de-manda de Bayamón Steel, mediante la cual se acumuló una causa de acción por fraude de acreedores con una por cobro de dinero, constituyó una novación modificativa que no extinguió la fianza y que, por ende, ésta se extendía a los daños ocasionados a los señores Villa con la prohibición de enajenar. Con relación a la notificación del procedi-miento en su contra, concluyó que United había sido noti-ficada según la norma expuesta en Caribbean Ins. Co. v. Tribunal de Distrito, 99 D.P.R. 91 (1970).
United apeló el anterior dictamen ante el Tribunal de Circuito de Apelaciones (Tribunal de Circuito), el cual emi-tió Sentencia el 31 de octubre de 2000. Determinó que con-forme a los términos del contrato de fianza, United única-mente se obligó a responder por los daños y perjuicios que pudieran ocasionarse a BOSY o a un tercero como conse-cuencia del embargo preventivo en la acción por cobro de dinero. El foro apelativo resolvió que la enmienda a la de-manda para acumular la causa de acción por fraude de acreedores y la solicitud de prohibición de enajenar no fue-*627ron consentidas por United y que, por lo tanto, la fianza no se extendió a los daños ocasionados por la prohibición de enajenar. A la luz de lo anterior, modificó la sentencia emi-tida por el tribunal de instancia a los efectos de limitar la responsabilidad de United a los daños y perjuicios ocasio-nados por el embargo preventivo en la demanda por cobro de dinero.(5) Los señores Villa presentaron una moción de reconsideración ante el foro apelativo, que fue denegada mediante Resolución de 19 de diciembre de 2000.
Inconformes con el anterior dictamen, los señores Villa acudieron ante nos mediante un recurso de certiorari. En síntesis, aducen que el foro apelativo incidió al limitar la responsabilidad de United al pago de los daños ocasiona-dos en virtud de la orden de embargo preventivo emitida a instancias de Bayamón Steel y al rehusarse a extender la efectividad de la fianza a los daños ocasionados por la pro-hibición de enajenar.
Examinemos los preceptos aplicables a la controversia de marras.
f — I
A. E'l contrato de fianza
La fianza es un contrato de garantía por medio del cual una persona, natural o jurídica, se obliga a pagar o a cum-plir por un tercero, en caso de no hacerlo el principal obligado. Art. 1721 del Código Civil, 31 L.P.R.A. see. 4871. Este contrato implica la existencia de una obligación principal y de una accesoria pactada para garantizar el cum-plimiento de la obligación principal. Entre el deudor y el acreedor surge una obligación principal, mientras la obli-gación accesoria nace entre el acreedor y el fiador. J. Puig Brutau, Compendio de Derecho Civil, 3era ed., Madrid, Ed. *628Bosch, 1997, pág. 561. La fianza no se presume, sino que debe ser expresa y no puede extenderse a más de lo convenido. Art. 1726 del Código Civil, 31 L.P.R.A. see. 4876.
Entre los caracteres de la fianza, de acuerdo con la doc-trina española, se encuentran: (a) la accesoriedad, ya que no puede concebirse sin la existencia de una obligación principal; (b) la subsidiaridad, en virtud de la cual el fia-dor solamente se obliga en la eventualidad de que el deu-dor incumpla con su obligación; (c) es un contrato consensual y de contenido obligacional, porque se perfecciona por la manifestación del consentimiento; (d) puede ser gratuito u oneroso, dependiendo si se ha convenido una retribución para el fiador, y (e) puede ser unilateral o bilateral. J. Castán Tobeñas, Derecho civil español, común y foral, 15ta ed., Madrid, Ed. Reus, 1993, T. 4, págs. 767-768; Sucn. María Resto v. Ortiz, 157 D.P.R. 803 (2002); G.E. C. & L. v. So. T. & O. Dist., 132 D.P.R. 808, 814 (1993). Además, se ha se-ñalado que es un contrato abstracto, ya que “la firmeza de la obligación del fiador frente al acreedor es independiente de las vicisitudes entre fiador y deudor”. (Enfasis suplido.) Puig Brutau, op. cit., pág. 563.(6)
Según el Art. 1722 del Código Civil, 31 L.P.R.A. see. 4872, la fianza puede ser convencional, legal o judicial, gratuita o a título oneroso. Tras admitirse el carácter one-roso de la fianza, la interpretación de estos contratos ha experimentado grandes cambios. Anteriormente, tanto la doctrina como la normativa estaban enmarcadas en una interpretación restrictiva de los contratos de fianza en vista de que el fiador asumía la garantía de una obligación sin ánimo de lucro. Sin embargo, el advenimiento de las compañías fiadoras que se dedican a la prestación de fian-zas mediante el pago de primas y la profesionalización de la industria aseguradora, llevó a favorecer la interpreta-*629ción liberal de los contratos de fianza con el objetivo de proteger a los terceros beneficiados. Caguas Plumbing v. Continental Const. Corp., 155 D.P.R. 744 (2001); A.L. Arsuaga, Inc. v. La Hood Const., Inc., 90 D.P.R. 104, 112 (1964).
Para la solución de la controversia que nos ocupa, es menester examinar la figura de la fianza judicial. Fianza judicial es aquella decretada por los tribunales en los pro-cedimientos adecuados. De acuerdo con Scaevola, es una especie de fianza legal con la característica de que se presta para fines procesales, según sea requerida por las reglas de enjuiciamiento. Q.M. Scaevola, Código Civil, Madrid, Ed. Reus, 1953, T. XXVIII, pág. 518.
En García v. The Commonwealth Ins. Co., 118 D.P.R. 380, 386 (1987), indicamos que “la nota característica de la fianza judicial radica en su solidaridad”. (Énfasis suplido y en el original.) En consecuencia, el fiador no tiene el be-neficio de excusión de bienes del deudor principal. Art. 1755 del Código Civil, 31 L.P.R.A. sec. 4973.(7) Esta condi-ción persigue evitar el retraso de los procedimientos judiciales. Toda vez que el fiador, tan pronto se convierte en tal, se entiende sometido a la jurisdicción del tribunal Art. 1727 del Código Civil, 31 L.P.R.A. see. 4877— puede ser compelido a cumplir con la obligación del deudor. J.R. Vélez Torres, Curso de derecho civil: derecho de contratos, San Juan, Ed. Rev. Jur. U.I.A., 1990, T. IV, Vol. II, pág. 534.
En todos aquellos aspectos que no se encuentren expre-samente dispuestos en la legislación, la fianza judicial se rige por las normas aplicables a las obligaciones solidarias. Castán Tobeñas, op. cit., pág. 772.
Debido a que el recurso de marras versa sobre la extin-ción de una fianza judicial, es necesario examinar sus cau-sas de extinción. Sobre el particular, el Art. 1746 del Código Civil, 31 L.P.R.A. see. 4951, dispone que “[fia *630obligación del fiador se extingue al mismo tiempo que la del deudor, y por las mismas causas que las demás obligaciones”. De otra parte, el Art. 1110 (31 L.P.R.A. see. 3151) indica que las obligaciones pueden extinguirse por: el pago o cumplimiento; la pérdida de la cosa debida; la condonación de la deuda; la confusión de los derechos de acreedor y deudor; la compensación, y la novación. En el caso de autos, Bayamón Steel garantizó mediante una fianza expedida por United los daños y perjuicios que pu-diera ocasionar el aseguramiento de sentencia mediante embargo preventivo en una demanda por cobro de dinero. Posteriormente, Bayamón Steel enmendó la demanda para incluir a los señores Villa en una causa de acción por fraude de acreedores y solicitó una orden de prohibición de enajenar para asegurar la efectividad de la sentencia. A la luz de lo anterior, nos corresponde examinar si la en-mienda a la demanda tuvo el efecto de novar la obligación que tenía United, como fiador solidario, de satisfacer los daños y perjuicios que ocasionó el aseguramiento de la sentencia.
B. La novación
“[S]e entiende por novación la transformación o sustitu-ción de una obligación por otra.” Scaevola, op. cit., pág. 669. Esta figura jurídica tiene como característica una obliga-ción anterior que queda sustituida o únicamente modifi-cada por una posterior. Puig Brutau, op. cit., pág. 123. Las obligaciones pueden modificarse variando su objeto o sus condiciones principales; sustituyendo la persona del deu-dor, o subrogando a un tercero en los derechos del acreedor. Art. 1157 del Código Civil, 31 L.P.R.A. see. 3241. Nuestro Código Civil admite la novación extintiva y modificativa. Véase Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983).
Al interpretar el Art. 1157, supra, equivalente al Art. 1203 del Código Civil español, el tratadista Diez-Picazo se-*631ñala que aunque se hayan dado todas las hipótesis inclui-das en éste, no se produce necesariamente la extinción de la obligación anterior y el nacimiento de una nueva obligación. De acuerdo con su tesis, para que tenga lugar una novación extintiva, resulta necesario que estén presen-tes los supuestos incluidos en el Art. 1158 (31 L.P.R.A. sec. 3242), es decir, que se declare terminantemente la intención de extinguir la obligación anterior o que la antigua y la nueva obligación sean de todo punto incompatibles. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 6ta ed., Madrid, Ed. Tecnos, 1989, Vol. II, pág. 255. La novación extintiva puede surgir porque así lo hayan expresado las partes o porque de la prueba surja su voluntad de extinguir la obligación anterior por otra incompatible con la primera. Miranda Soto v. Mena Eró, 109 D.P.R. 473, 479 (1980). En caso de estar presente alguna de las anteriores circunstan-cias, la obligación principal quedará extinguida y sola-mente subsistirán las obligaciones accesorias “en cuanto aprovechen a terceros que no hubiesen prestado su consentimiento”. Art. 1161 del Código Civil, 31 L.P.R.A. see. 3245.
La alteración de alguna condición principal o del objeto de la obligación no constituye de por sí una novación extin-tiva cuando no exista una voluntad expresa o total incom-patibilidad entre ambas obligaciones. Se entenderá que existe total incompatibilidad entre ambas obligaciones cuando se produzca un cambio en la naturaleza de la obligación. Diez-Picazo, op. cit., pág. 256; F.A. Sancho Rebullida, La novación de las obligaciones, Barcelona, Eds. Nauta, 1964, págs. 165 y 347. En Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 391-392 (1973), indica-mos que:
Debe tenerse presente que la extinción de la obligación con-lleva la extinción de las garantías y demás derechos accesorios. Es evidente que una consecuencia tan drástica como ésta sólo puede producirse cuando las partes han tenido clara conciencia de ella. Es por eso que los tribunales deben *632examinar con cautela las circunstancias particulares de cada caso para hacer la determinación de si ha habido o no nova-ción extintiva. (Citas omitidas.)
Como expusimos previamente, la novación también puede ser modificativa. Ello significa que la alteración en la relación obligacional permite la coexistencia de dos obli-gaciones sucesivamente contraídas. Sancho Rebullida, op. cit., pág. 201. El profesor Sancho Rebullida, citando al tra-tadista Sánchez Román, señala que el cambio de los acci-dentes de la obligación, sin que varíen sus términos perso-nales o reales, no constituye una novación de ésta. A manera ilustrativa, enumera como posibles casos de nova-ción modificativa la variación del plazo, la adición de fianza, prenda o hipoteca y cualquier cambio de poca tras-cendencia relacionado con el lugar o la forma de cumplimiento. íd., pág. 167. Por supuesto, los términos so-bre los cuales recaigan tales cambios no deben haber sido la razón principal para que una de las partes se obligara. “La apreciación de la importancia y si constituye o no no-vación, es de determinar en cada caso por las reglas de sana crítica y apreciación de los Tribunales.” íd.
Considerando las normas antes reseñadas, examinemos los hechos ante nos para determinar si en el presente caso hubo una novación que tuviera como consecuencia la extin-ción o la modificación de la fianza otorgada por United. Mediante el contrato de fianza Núm. 9422710, United ga-rantizó los daños y perjuicios que se pudieran ocasionar por el embargo preventivo en una acción de cobro de dinero instada por Bayamón Steel contra BOSY. Apéndice, pág. 19. Posteriormente, cuando Bayamón Steel advino en co-nocimiento de que BOSY estaba enajenando sus bienes a favor de los señores Villa, enmendó su demanda para soli-citar la nulidad de las enajenaciones por haberse llevado a cabo con el propósito de no satisfacer la deuda. Luego de la enmienda, Bayamón Steel solicitó al tribunal que emitiera *633una orden de prohibición de enajenar en aseguramiento de la sentencia que pudiera recaer a su favor.
HH HH
El embargo preventivo y la prohibición de enajenar son remedios provisionales que el foro judicial puede conceder para asegurar la efectividad de una sentencia. Reglas 56.2 a 56.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véanse: Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993); J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, págs. 966-988. Salvo en algunas situaciones excepcionales, incluidas en las Reglas de Procedimiento Civil, el tribunal deberá exigir la prestación de fianza para responder por los daños y per-juicios que se ocasionen como consecuencia del aseguramiento. Regla 56.3 de Procedimiento Civil, supra.
El embargo es una interdicción jurídica en el patrimonio del deudor, decretada a petición ex parte del acreedor reclamante. Uno de sus efectos procesales es el de sujetar o adscribir los bienes embargados al cumplimiento de la obligación o recla-mación en el proceso principal, es decir, asegurar la efectividad de la sentencia que haya de dictarse en el caso de prosperar la acción ejercitada. Como medida cautelar o asegurativa su vida o eficacia depende de la acción entablada. (Enfasis suplido.) Alum Torres v. Campos del Toro, 89 D.P.R. 305, 321 (1963).
En Vda. de Galindo v. Cano, 108 D.P.R. 277, 281 (1979), señalamos que el embargo preventivo tiene el propósito de evitar que la parte demandada oculte o distraiga sus bie-nes para frustrar las reclamaciones o los derechos del acreedor.
De otra parte, la prohibición de enajenar ha sido defi-nida como “la imposibilidad de transmitir o enajenar a tí-tulo oneroso o gratuito, una cosa o derecho, en virtud de pacto, precepto legal o de decisión judicial o administrativa”. L.R. Rivera Rivera, Derecho Registral In-*634mobiliario Puertorriqueño, San Juan, Jurídica Editores, 2000, pág. 419. Véase, además, Iglesia Católica v. Registrador, 96 D.P.R. 511 (1968). Por ser un remedio provisional de aseguramiento de sentencia, su eficacia depende del re-sultado del litigio, al igual que ocurre con el embargo preventivo. La fianza judicial exigida para que el tribunal autorice el aseguramiento de una sentencia, ya sea por embargo preventivo o prohibición de enajenar, tiene el objetivo de garantizar una obligación en ciernes e indeterminada, que se encuentra atada indefectiblemente al resultado del pleito. Véase García v. The Commonwealth Ins. Co., supra, pág. 391.
En síntesis, ambos remedios provisionales persiguen impedir que el deudor disponga de los bienes objeto del litigio en peijuicio de los intereses del acreedor. La vida de ambos recursos dependerá del resultado del pleito. Ade-más, la fianza requerida para el aseguramiento recae sobre una obligación indeterminada porque también dependerá del resultado de la acción. Por otro lado, lejos de ser incompatibles, los remedios provisionales de embargo preventivo y de prohibición de enajenar, son complementarios. Lo mismo puede decirse de la fianza requerida para su conce-sión, pues la obligación del fiador es de igual naturaleza en el embargo preventivo y en la prohibición de enajenar, es decir, éste se obliga a responder por los daños y perjuicios ocasionados por uno u otro medio de aseguramiento de sentencia. De hecho, al parecer Bayamón Steel lo entendió de igual forma, ya que adujo dos causas de acción, las de cobro de dinero y fraude de acreedores, para asegurar el mismo crédito. De esta forma solicitó al foro de instancia que autorizara el embargo preventivo y la prohibición de enajenar para asegurar la efectividad de la sentencia que en su día pudiera recaer a su favor.
Ante tal correspondencia entre ambos remedios, debe-mos concluir que una enmienda a la demanda donde se solicita un mecanismo de aseguramiento de sentencia dis-*635tinto al solicitado originalmente, de por sí, no constituye una novación extintiva, sino modificativa. Por supuesto, la fianza debe ser suficiente para satisfacer los daños que se puedan irrogar con el aseguramiento.
Aporta a nuestra conclusión los términos del contrato de fianza judicial otorgado entre Bayamón Steel y United. En éste las partes acordaron:
POR CUANTO: El demandante BAYAMÓN STEEL PROCESSORS, INC. ha establecido una acción civil contra la parte demandada.
POR CUANTO: El demandante.ha solicitado el asegura-miento de la Sentencia que pudiera recaer a su favor en dicha acción.
POR CUANTO: Este Honorable Tribunal ha exigido la presen-tación de una fianza por la suma de TRESCIENTOS MIL DO-LARES ($300,000.00) como condición previa a dicho asegura-miento y para responder a [sic] los daños y perjuicios que causen como consecuencia de dicho aseguramiento al aquí de-mandado o a cualquier tercero.
POR TANTO: Nosotros, BAYAMÓN STEEL PROCESSORS, INC., como Principal y UNITED SURETY & INDEMNITY COMPANY como Fiadora, siendo ésta una corporación debida-mente autorizada y organizada bajo las leyes del Estado Libre Asociado de Puerto Rico, garantizamos la obligación que ha contraído la parte demandante en la acción civil de epígrafe respondiendo a la suma de TRESCIENTOS MIL DOLARES ($300,000.00) para responder de los daños y perjuicios que se causen por consecuencia de dicho aseguramiento al aquí de-mandado o a cualquier tercero. (Énfasis suplido.) Apéndice, pág. 19.
De las anteriores cláusulas se puede colegir que United se obligó a garantizar, en términos generales, los daños y perjuicios que ocasionara el aseguramiento de sentencia en la demanda instada por Bayamón Steel. En Caguas Plumbing v. Continental Const. Corp., supra, pág. 754, señalamos que “[s]i un contrato de fianza consigna específica-mente cuáles son las circunstancias por las que responde el fiador, el tribunal no puede imponerle responsabilidad más allá de lo pactado”. El contrato de fianza ante nuestra con-sideración no fue concebido en términos específicos, sino *636más bien amplios. Incluso la fiadora se obligó a garantizar los daños y perjuicios ocasionados tanto a Bayamón Steel como a un tercero. Ante estos términos tan amplios y ge-nerales, los cuales se estipularon con la participación de la propia fiadora, no puede sostenerse, como indica la mayo-ría, que en el presente caso no ocurrió una novación modi-ficativa, pues ésta no puede quedar al arbitrio de una sola de las partes, es decir, de Bayamón Steel.
Ante la compatibilidad entre ambos mecanismos de ase-guramiento y siguiendo el principio a los efectos de que los contratos de fianza deben ser interpretados liberalmente, sostenemos, contrario a lo resuelto por la mayoría del Tribunal, que en el presente caso la obligación de United ex-perimentó una novación modificativa y, por ende, está obli-gada a satisfacer los daños y perjuicios ocasionados con el embargo preventivo y la prohibición de enajenar. En con-secuencia, entendemos que erró el Tribunal de Circuito al limitar la responsabilidad de la fiadora a los daños provo-cados por el embargo preventivo.
United otorgó un contrato en términos generales donde se obligó a garantizar los daños y perjuicios ocasionados por el aseguramiento. Además de esa voluntad expresada en el contrato, debe tomarse en consideración la norma rei-terada a los efectos de que los contratos de fianza deben ser interpretados liberalmente. De lo contrario, las compañías fiadoras fácilmente evadirían las obligaciones contraídas con sus clientes. Una compañía que se dedica al lucrativo negocio de prestar fianzas judiciales debe ser más caute-losa al otorgar un contrato en términos tan amplios, por-que luego no puede ampararse en que no prestó su consen-timiento para modificar una obligación que, a todas luces, persigue el mismo propósito que la obligación original y es complementaria a ésta. La decisión que hoy emite la ma-yoría del Tribunal no ha tomado en consideración los ante-riores factores.
*637IV
Por los fundamentos antes expuestos, revocaríamos la sentencia emitida por el Tribunal de Circuito de Apelacio-nes e impondríamos a United la obligación de pagar los daños y perjuicios ocasionados por el embargo preventivo y la prohibición de enajenar, según fueron computados por el Tribunal de Primera Instancia.

(1) Bayamón Steel Processors, Inc. v. Barrio Obrero Steel Yard, Inc., KCD-94-0538. Apéndice, pág. 18.


(2) Contrato de fianza fechado 20 de octubre de 1994. Apéndice, pág. 19.


(3) En la segunda demanda enmendada se excluyó a los codemandados Sr. Juan Carlos Villa, su esposa y la sociedad legal de gananciales compuesta por ambos.


(4) United Surety & Indemnity Company v. Bayamón Steel Processors, Inc., et al., KAC-98-0443. Apéndice, pág. 256.


(6) Las indemnizaciones a los Sres. Marino y Javier Villa fueron reducidas de $84,000 a $31,829 y de $13,000 a $2,500, respectivamente. Apéndice, pág. 317.


(6) Debemos puntualizar que las anteriores características pueden experimen-tar algunas variaciones cuando se trata de una fianza judicial, que es solidaria.


(7) Por el contrario, en la fianza simple el fiador cuenta con el beneficio de excusión de los bienes del deudor. Art. 1729 del Código Civil, 31 L.P.R.A. see. 4891.